Case 17-40104     Doc 33    Filed 12/18/20 Entered 12/18/20 18:01:33        Main Document
                                         Pg 1 of 2



                 UNITED STATES BANKRUPTCY COURT
                   EASTERN DISTRICT OF MISSOURI
                         EASTERN DIVISION
IN RE:                           ) CASE NO: 17-40104-659
KEVIN T MURPHY                   ) Chapter 13
                                 ) Re:Objection to Claim 4 filed by
                                 )    AAA COMMUNITY FINANCE
                                 )    Acct: 3486
                                 )    Amount: $2,958.43
               Debtor            )    Response Due: January 08, 2021
                                 )
                         TRUSTEE'S OBJECTION TO CLAIM 4

THIS OBJECTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT YOU. IF
YOU OPPOSE THE OBJECTION, YOU SHOULD IMMEDIATELY CONTACT THE
MOVING PARTY TO RESOLVE THE DISPUTE. IF YOU AND THE MOVING PARTY
CANNOT AGREE, YOU MUST FILE A RESPONSE AND SEND A COPY TO THE
MOVING PARTY. YOU MUST FILE AND SERVE YOUR RESPONSE WITHIN 21
DAYS OF THE DATE THIS WAS SERVED ON YOU. YOUR RESPONSE MUST STATE
WHY THE OBJECTION SHOULD NOT BE GRANTED. IF YOU DO NOT FILE A
TIMELY RESPONSE, THE RELIEF MAY BE GRANTED WITHOUT FURTHER
NOTICE TO YOU. IF YOU OPPOSE THE OBJECTION AND HAVE NOT REACHED
AN AGREEMENT, YOU MUST ATTEND THE HEARING, THE DATE OF WHICH
WILL BE SENT TO YOU IF YOU FILE A RESPONSE. UNLESS THE PARTIES
AGREE OTHERWISE, THE COURT MAY CONSIDER EVIDENCE AT THE HEARING
AND MAY DECIDE THE OBJECTION AT THE HEARING.

REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEYS.

    COMES NOW Diana S. Daugherty, Standing Chapter 13 Trustee in Bankruptcy, and for her
objection to claim states as follows:
   The claim of AAA COMMUNITY FINANCE dated January 25, 2017, should be denied
   as filed because it appears the debt has been paid in full per creditor letter sent with
   returned check.
   WHEREFORE Trustee prays the Court will enter its order sustaining this objection.

Dated: December 18, 2020                         /s/ Diana S. Daugherty
                                                 Diana S. Daugherty
OBJCLM--AC                                       Standing Chapter 13 Trustee
                                                 P.O. Box 430908
                                                 St. Louis, MO 63143
                                                 (314) 781-8100 Fax: (314) 781-8881
                                                 trust33@ch13stl.com
Case 17-40104        Doc 33     Filed 12/18/20 Entered 12/18/20 18:01:33          Main Document
                                             Pg 2 of 2


17-40104 Trustee's Objection to Claim 4                                           12/18/2020 Page 2

                                   CERTIFICATE OF SERVICE
    I certify that a true and correct copy of the foregoing document was filed electronically on
December 18, 2020, with the United States Bankruptcy Court, and has been served on the parties
in interest via e-mail by the Court's CM/ECF System as listed on the Court's Electronic Mail
Notice List.

     I certify that a true and correct copy of the foregoing document was filed electronically with
the United States Bankruptcy Court, and has been served by Regular United States Mail Service,
first class, postage fully pre-paid, addressed to those parties listed on the Court's Manual Notice
List and listed below on December 18, 2020.

    KEVIN T MURPHY                                   AAA COMMUNITY FINANCE
    4920 JAMIESON                                    PO BOX 190
    APT 2B                                           BETHALTO, IL 62010-0190
    SAINT LOUIS, MO 63109



                                                     /s/ Diana S. Daugherty
                                                     Diana S. Daugherty, Chapter 13 Trustee
